FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 1, 2022

                                      No. 04-22-00174-CV

                                      Antonio G. CANTU,
                                           Appellant

                                                v.

                  BEXAR APPRAISAL DISTRICT and Michael Amezquita,
                                   Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI22041
                        Honorable John D. Gabriel Jr., Judge Presiding


                                         ORDER
         On May 12, 2022, appellant filed his brief, and on May 20, 2022, appellees filed an
opposed motion to strike the brief, arguing appellant’s brief does not comply with Rules 9.4 or
38.1 of the Texas Rules of Appellate Procedure. After reviewing the brief, we agree with
appellees. Specifically, the brief violates Texas Rule of Appellate Procedure 9.4 because it is not
double spaced, it is not printed in a 14-point typeface, and it does not contain a certificate of
compliance. See TEX. R. APP. P. 9.4(d), 9.4(e), 9.4(i)(3). The brief also violates Texas Rule of
Appellate Procedure 38.1 because it does not contain a statement of facts or argument section
with appropriate record references. See TEX. R. APP. P. 38.1(g), 38.1(i). We recognize
appellant is acting pro se on appeal, but “a pro se litigant is held to the same standards as
licensed attorneys and must comply with applicable laws and rules of procedure.” Strange v.
Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet. denied). Accordingly, we
grant appellees’ opposed motion to strike, order appellant’s brief stricken, and order appellant
to file an amended brief in this court complying with Rules 9.4 and 38.1 by July 1, 2022 or this
appeal may be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court